Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Allowable Subject Matter

Claims 3-4, 10-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the double patenting rejection.

Reason for Allowance

	The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach the invention for programming a user device to execute an enterprise application that performs steps of: providing functionality for the user device while operating in background on the user device including providing secure connectivity with a cloud-based system over a network; receiving a request from a user for troubleshooting an issue, the request being submitted through the enterprise application; responsive to the user request for troubleshooting an issue, collecting packets via an external computer recording a packet trace, the packets including context-specific information, the context-specific information being based on the selected issue type received from the user; and providing the collected packets, including the context-specific information, for debugging of the issue type, wherein the computer-readable code stored thereon is further programmed performs steps of: responsive to an issue with the functionality of the enterprise application, presenting a user of the user device a list of a plurality of issue types, related to the functionality of the enterprise application, for selection thereof and receiving a selection from the user of an issue type for the issue; and collecting data, including context-specific information, from the user device, the context-specific information being based on the selected issue type received from the user and being related to the functionality of the enterprise application.
Double Patenting 
Instant Application
1. A non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a user device to execute an enterprise application that performs steps of:
providing functionality for the user device while operating in background on the user device including providing secure connectivity with a cloud-based system over a network;
receiving a request from a user for troubleshooting an issue, the request being submitted through the enterprise application;
responsive to the user request for troubleshooting an issue, collecting packets via an external computer recording a packet trace, the packets including context-specific information, the context-specific information being based on the selected issue type received from the user; and
providing the collected packets, including the context-specific information, for debugging of the issue type.
3. The non-transitory computer-readable storage medium of claim 1, wherein the computer-readable code stored thereon is further programmed performs steps of:
responsive to an issue with the functionality of the enterprise application, presenting a user of the user device a list of a plurality of issue types, related to the functionality of the enterprise application, for selection thereof and receiving a selection from the user of an issue type for the issue; and
collecting data, including context-specific information, from the user device, the context-specific information being based on the selected issue type received from the user and being related to the functionality of the enterprise application.
Patent 11349880
1. A non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a user device to execute an enterprise application that performs steps of: 

providing functionality for the user device while operating in background on the user device including providing secure connectivity with a cloud-based system over a network; 

continuously collecting packets intercepted by the enterprise application over a time interval, wherein the collected packets are collected over the time interval; 

responsive to an issue with functionality of the enterprise application, transmitting the collected packets to a back end server for troubleshooting of the issue; responsive to the issue with the functionality of the enterprise application, presenting a user of the user device a list of a plurality of issue types, related to the functionality of the enterprise application, for selection thereof and receiving a selection from the user of an issue type for the issue; and collecting data, including context-specific information, from the user device, the context-specific information being based on the selected issue type received from the user and being related to the functionality of the enterprise application.

	
Claims 1 and 3 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 11349880 in view of Chauhan et al, U.S. Patent Application Publication 2020/0151083. Claim 1 of U.S. Patent 11349880 does not claim receiving a request from a user for troubleshooting an issue, the request being submitted through the enterprise application; responsive to the user request for troubleshooting an issue; via an external computer recording a packet trace; and for debugging of the issue type.  Chauhan teaches receiving a request from a user for troubleshooting an issue ([160][161][175][176][200], e.g., user activates a button on embedded browser for capturing browser transmitted data in the network to troubleshoot/resolve performance issue), the request being submitted through the enterprise application ([176][194][200], e.g. activating the button on embedded browser of the client application); responsive to the user request for troubleshooting an issue, collecting packets via an external computer recording a packet trace ([176], e.g., responsive to activation of the capture button, capture/collect browser transmitted data by telemetry engine 1110 and/or telemetry service 1120; Aspect of the telemetry engine 1110 (e.g., capture of transmitted data) can be performed by external network device [168]; Aspect of the telemetry engine 1110 (e.g., capture of transmitted data) may be associated with telemetry service 1120 on a network device [170]; collecting transmitted browser data via telemetry service 1120 on a network device; recording data packets/package of browser activity by the telemetry service 1120 [165][178][180][193][194][200]), the packets including context-specific information ([160][161][175]), the context-specific information being based on the selected issue type received from the user (e.g., the data being based on the selected “watch this app” or “watch this action”; what data is captured is configured for the watched feature [161]; the watched feature may be error page, HTTP error code, a timeout action that took too long (e.g., the data captured is based/configured on the issue type such as HTTP error code); the capture data based on one of many different watched network applications to which the embedded browser corresponds [181][193][194][200]); and providing the collected packets, including the context-specific information, for debugging of the issue type ([123][159]-[165][173]-[178])[50]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Chauhan’s teaching because by doing so it would allow a system to collect many different metrics and events about the network application for troubleshooting and debugging the application [5]
Except for the identified elements above, claim 1 of 11349880 contains every elements of claims 1 and 3 in the instant application and thus anticipate the claim of the instant application. Claims 1 and 3 of the instant application therefore are not patently distinct from the earlier claim and as such is unpatentable over non-provisional obvious-type double patenting.

Instant Application
1. A non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a user device to execute an enterprise application that performs steps of:
providing functionality for the user device while operating in background on the user device including providing secure connectivity with a cloud-based system over a network;


receiving a request from a user for troubleshooting an issue, the request being submitted through the enterprise application;


responsive to the user request for troubleshooting an issue, collecting packets via an external computer recording a packet trace, the packets including context-specific information, the context-specific information being based on the selected issue type received from the user; and
providing the collected packets, including the context-specific information, for debugging of the issue type.
3. The non-transitory computer-readable storage medium of claim 1, wherein the computer-readable code stored thereon is further programmed performs steps of:
responsive to an issue with the functionality of the enterprise application, presenting a user of the user device a list of a plurality of issue types, related to the functionality of the enterprise application, for selection thereof and receiving a selection from the user of an issue type for the issue; and
collecting data, including context-specific information, from the user device, the context-specific information being based on the selected issue type received from the user and being related to the functionality of the enterprise application.
Patent 11070578

1. A non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a user device to execute an enterprise application that performs steps of: 



providing functionality for the user device while operating in background on the user device including providing secure connectivity with a cloud-based system over a network and one or more of monitoring, antivirus, firewall, and Virtual Private Networking (VPN) with the cloud-based system; 

responsive to a user request for troubleshooting an issue, presenting a user of the user device a list of a plurality of issue types, related to the functionality of the enterprise application, for selection thereof; receiving a selection from the user of an issue type of the plurality of issue types; 

collecting packets intercepted by the enterprise application, the packets intercepted including context-specific information, the context-specific information being based on the selected issue type received from the user and being related to the functionality of the enterprise application; 

storing the collected packets, including the context-specific information, on the user device; and 

providing the issue type and the collected packets, including the context-specific information, for debugging of the issue type.


Patent 11070649

1. A non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a user device to execute an enterprise application that performs steps of: 



providing functionality for the user device while operating in background on the user device including providing secure connectivity with a cloud-based system over a network and one or more of monitoring, antivirus, firewall, and Virtual Private Networking (VPN) with the cloud-based system; 

responsive to an issue with the functionality of the enterprise application, presenting a user of the user device a list of a plurality of issue types, related to the functionality of the enterprise application, for selection thereof and receiving a selection from the user of an issue type for the issue; and 
collecting data, including context-specific information, from the user device, the context-specific information being based on the selected issue type received from the user and being related to the functionality of the enterprise application.




Claims 1 and 3 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 11070578 in view of Chauhan et al, U.S. Patent Application Publication 2020/0151083. Claim 1 of U.S. Patent 11070578 does not claim receiving a request from a user for troubleshooting an issue, the request being submitted through the enterprise application; responsive to the user request for troubleshooting an issue; via an external computer recording a packet trace.  Chauhan teaches receiving a request from a user for troubleshooting an issue ([160][161][175][176][200], e.g., user activates a button on embedded browser for capturing browser transmitted data in the network to troubleshoot/resolve performance issue), the request being submitted through the enterprise application ([176][194][200], e.g. activating the button on embedded browser of the client application); responsive to the user request for troubleshooting an issue, collecting packets via an external computer recording a packet trace ([176], e.g., responsive to activation of the capture button, capture/collect browser transmitted data by telemetry engine 1110 and/or telemetry service 1120; Aspect of the telemetry engine 1110 (e.g., capture of transmitted data) can be performed by external network device [168]; Aspect of the telemetry engine 1110 (e.g., capture of transmitted data) may be associated with telemetry service 1120 on a network device [170]; collecting transmitted browser data via telemetry service 1120 on a network device; recording data packets/package of browser activity by the telemetry service 1120 [165][178][180][193][194][200]), the packets including context-specific information ([160][161][175]), the context-specific information being based on the selected issue type received from the user (e.g., the data being based on the selected “watch this app” or “watch this action”; what data is captured is configured for the watched feature [161]; the watched feature may be error page, HTTP error code, a timeout action that took too long (e.g., the data captured is based/configured on the issue type such as HTTP error code); the capture data based on one of many different watched network applications to which the embedded browser corresponds [181][193][194][200]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Chauhan’s teaching because by doing so it would allow a system to collect many different metrics and events about the network application for troubleshooting and debugging the application [5]
Except for the identified elements above, claim 1 of 11070578 contains every elements of claims 1 and 3 in the instant application and thus anticipate the claim of the instant application. Claims 1 and 3 of the instant application therefore are not patently distinct from the earlier claim and as such is unpatentable over non-provisional obvious-type double patenting.
Claims 1 and 3 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 11070649 in view of Chauhan et al, U.S. Patent Application Publication 2020/0151083. Claim 1 of U.S. Patent 11070649 does not claim receiving a request from a user for troubleshooting an issue, the request being submitted through the enterprise application; responsive to the user request for troubleshooting an issue; via an external computer recording a packet trace; and providing the collected packets, including the context-specific information, for debugging of the issue type.  Chauhan teaches receiving a request from a user for troubleshooting an issue ([160][161][175][176][200], e.g., user activates a button on embedded browser for capturing browser transmitted data in the network to troubleshoot/resolve performance issue), the request being submitted through the enterprise application ([176][194][200], e.g. activating the button on embedded browser of the client application); responsive to the user request for troubleshooting an issue, collecting packets via an external computer recording a packet trace ([176], e.g., responsive to activation of the capture button, capture/collect browser transmitted data by telemetry engine 1110 and/or telemetry service 1120; Aspect of the telemetry engine 1110 (e.g., capture of transmitted data) can be performed by external network device [168]; Aspect of the telemetry engine 1110 (e.g., capture of transmitted data) may be associated with telemetry service 1120 on a network device [170]; collecting transmitted browser data via telemetry service 1120 on a network device; recording data packets/package of browser activity by the telemetry service 1120 [165][178][180][193][194][200]), the packets including context-specific information ([160][161][175]), the context-specific information being based on the selected issue type received from the user (e.g., the data being based on the selected “watch this app” or “watch this action”; what data is captured is configured for the watched feature [161]; the watched feature may be error page, HTTP error code, a timeout action that took too long (e.g., the data captured is based/configured on the issue type such as HTTP error code); the capture data based on one of many different watched network applications to which the embedded browser corresponds [181][193][194][200]); and providing the collected packets, including the context-specific information, for debugging of the issue type ([123][159]-[165][173]-[178])[50]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Chauhan’s teaching because by doing so it would allow a system to collect many different metrics and events about the network application for troubleshooting and debugging the application [5]
Except for the identified elements above, claim 1 of 11070649 contains every elements of claims 1 and 3 in the instant application and thus anticipate the claim of the instant application. Claims 1 and 3 of the instant application therefore are not patently distinct from the earlier claim and as such is unpatentable over non-provisional obvious-type double patenting.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 8-9, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan, U.S. Patent Application Publication 2020/0151083 (hereinafter Chauhan) in view of Chow et al, U.S. patent Application Publication 2018/0206135 (hereinafter Chow).
As per claim 1, Chauhan teaches the invention substantially as claimed for programming a user device to execute an enterprise application that performs steps (fig. 1; [21]) of:
providing functionality for the user device while operating on the user device including providing secure connectivity with a cloud-based system over a network (404,410-418,fig. 4; 1110, fig. 11; [21][53][54][59]-[62][96][98][101]-[103][132]);
receiving a request from a user for troubleshooting an issue ([160][161][175][176][200], e.g., user activates a button on embedded browser for capturing browser transmitted data in the network to troubleshoot/resolve performance issue), the request being submitted through the enterprise application ([176][194][200], e.g. activating the button on embedded browser of the client application);
responsive to the user request for troubleshooting an issue, collecting packets via an external computer recording a packet trace ([176], e.g., responsive to activation of the capture button, capture/collect browser transmitted data by telemetry engine 1110 and/or telemetry service 1120; Aspect of the telemetry engine 1110 (e.g., capture of transmitted data) can be performed by external network device [168]; Aspect of the telemetry engine 1110 (e.g., capture of transmitted data) may be associated with telemetry service 1120 on a network device [170]; collecting transmitted browser data via telemetry service 1120 on a network device; recording data packets/package of browser activity by the telemetry service 1120 [165][178][180][193][194][200]), the packets including context-specific information ([160][161][175]), the context-specific information being based on the selected issue type received from the user (e.g., the data being based on the selected “watch this app” or “watch this action”; what data is captured is configured for the watched feature [161]; the watched feature may be error page, HTTP error code, a timeout action that took too long (e.g., the data captured is based/configured on the issue type such as HTTP error code); the capture data based on one of many different watched network applications to which the embedded browser corresponds [181][193][194][200]); and
providing the collected packets, including the context-specific information, for debugging of the issue type ([123][159]-[165][173]-[178])[50]).
Chauhan does not specifically teach providing functionality for the user device while operating in background on the user device.  Chow teaches providing functionality for the user device while operating in background on the user device ([30][43], e.g., WDS embedded in the application operating in the background).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chow’s teaching into Chauhan’s system in order to allow Chauhan’s system to continuously collect a more comprehensive collection of data for more meaningful data set to be created for subsequent analyses and reporting [5]
As per claim 2, Chauhan and Chow teach the invention substantially as claimed in claim 1 above.  Chow further teach wherein the packets are collected over a time interval ([49][63]), and the time interval is a set amount of time, and each collected packet is deleted at the expiration of the time interval  ([49][63], e.g., data is collected by the WDS and stored in a database over a particular time period, e.g., a 24 hour period; i.e., the data is deleted from the database after 24 hours).   
As per claim 5, Chauhan and Chow teach the invention substantially as claimed in claim 1 above.  Chauhan further teach wherein the enterprise application is one of one or more of monitoring, antivirus, firewall, and Virtual Private Networking (VPN) with the cloud-based system ([161][173]).
As per claim 6, Chauhan and Chow teach the invention substantially as claimed in claim 1 above.  Chauhan further teach wherein the issue includes any of Domain Name System (DNS) resolution, system overheating, system slowness, abnormal battery drain, and system crashes ([161][174]).
As per claim 8, Chauhan teaches the invention substantially as claimed for a user device [45] comprising: 
a network interface communicatively coupled to a network ([44]; fig. 1); 
a processor communicatively coupled to the network interface ([44]; fig. 1); and 
memory storing computer-executable instructions for an enterprise application that, when executed, cause the processor to perform steps of ([44]; fig. 1) 
providing functionality for the user device while operating on the user device including providing secure connectivity with a cloud-based system over a network (404,410-418,fig. 4; 1110, fig. 11; [21][53][54][59]-[62][96][98][101]-[103][132]);
responsive to the user request for troubleshooting an issue, collecting packets via an external computer recording a packet trace ([176], e.g., responsive to activation of the capture button, capture/collect browser transmitted data by telemetry engine 1110 and/or telemetry service 1120; Aspect of the telemetry engine 1110 (e.g., capture of transmitted data) can be performed by external network device [168]; Aspect of the telemetry engine 1110 (e.g., capture of transmitted data) may be associated with telemetry service 1120 on a network device [170]; collecting transmitted browser data via telemetry service 1120 on a network device; recording data packets/package of browser activity by the telemetry service 1120 [165][178][180][193][194][200]), the packets including context-specific information ([160][161][175]), the context-specific information being based on the selected issue type received from the user (e.g., the data being based on the selected “watch this app” or “watch this action”; what data is captured is configured for the watched feature [161]; the watched feature may be error page, HTTP error code, a timeout action that took too long (e.g., the data captured is based/configured on the issue type such as HTTP error code); the capture data based on one of many different watched network applications to which the embedded browser corresponds [181][193][194][200]); and
providing the collected packets, including the context-specific information, for debugging of the issue type ([123][159]-[165][173]-[178])[50]).
Chauhan does not specifically teach providing functionality for the user device while operating in background on the user device.  Chow teaches providing functionality for the user device while operating in background on the user device ([30][43], e.g., WDS embedded in the application operating in the background).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chow’s teaching into Chauhan’s system in order to allow Chauhan’s system to continuously collect a more comprehensive collection of data for more meaningful data set to be created for subsequent analyses and reporting [5]
As per claims 9 and 16, they are rejected for the same reason as claim 2 above.  
As per claims 12 and 18, they are rejected for the same reason as claim 5 above.  
As per claims 13 and 19, they are rejected for the same reason as claim 6 above.  
As per claim 15, it is rejected for the same reason as claim 1 above.  
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan and Chow in view of Markopoulou et al, U.S. patent Application Publication 2017/0325113 (hereinafter Markopoulou).
As per claim 7, Chauhan and Chow teach the invention substantially as claimed in claim 1 above.  Chauhan and Chow do not teach a PCAP format for the collected packets.  Markopoulou teaches wherein the collected packets are in a PCAP format ([76][79]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Markopoulou’s teaching into Chauhan and Chow’s system in order to allow traffic data to be examined in real time, thus enhancing the monitoring system of Chauhan and Chow’s system.
As per claims 14 and 20, they are rejected for the same reason as claim 7 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454